but nothing beyond that. Kay, 122 Nev. at 1105; 146 P.3d at 805. We
                have considered all other arguments made by appellant and conclude that
                they do not warrant reversal. Accordingly, we
                           ORDER the judgment of the district court AFFIRMED.




                                                          Gibbons


                                                                                     J.




                cc: Hon. Richard Wagner, District Judge
                     Richard David Morrow
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A